Citation Nr: 1144835	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-28 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1986.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2008 rating decision, by the Indianapolis, Indiana, Regional Office (RO), which denied the Veteran's claim of entitlement to a TDIU.  He perfected a timely appeal to that decision.  The Veteran testified at a hearing before a Decision Review Officer (DRO) in October 2009.  A transcript of that hearing is of record.  

On August 25, 2011, the Veteran appeared at the Indianapolis RO and testified at a videoconference hearing before the undersigned, sitting in Washington, D.C.  A transcript of that hearing has also been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

The Veteran is seeking a total disability rating based upon individual unemployability.  He contends that his service-connected disabilities prevent him from engaging in any substantially gainful employment.  At his August 2011 hearing, the Veteran testified that he had to retire from his employment due to his left knee disorder.  The Veteran indicated that as an aircraft mechanic investigator, he did a lot of climbing in order to investigate the aircrafts to ensure that all the major modifications were done to the planes.  The Veteran reported that he had both knees replaced and he suffers from severe knee pain and swelling; as a result, he became unable to perform the duties of his job as an aircraft mechanic.  The Veteran also reported that he is required to take strong medications to reduce the pain in his knees and wrists; these medications have also caused him to be denied employment.  He is currently receiving Social Security disability benefits.  

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.  

In this case, the Veteran meets the schedular rating requirements for eligibility for TDIU.  He is presently service connected for: right total knee arthroplasty, rated as 30 percent disabling; left total knee replacement, rated as 30 percent disabling; carpal tunnel syndrome of the left wrist, rated as 20 percent disabling; tender scar from post operative pilonidal cyst, rated as 10 percent disabling; tinea versicolor of the arms, back, chest and abdomen, rated as 10 percent disabling; and cubital tunnel syndrome of the right wrist (major), rated as 10 percent disabling.  His combined evaluation for compensation is currently 80 percent.  Consequently, the Veteran meets the eligibility requirements described above.  The question remains whether he is unable to secure or follow a substantially gainful occupation as a result of these service-connected disabilities.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19 (2010).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  (A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.)  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363(1993), 38 C.F.R. § 4.16(a).  

The Board notes that it may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537(1994).  In Friscia, the United States Court of Appeals for Veterans Claims (Court) specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 5 Vet. App. 30, 33(1993).  

In light of the foregoing, the Board finds that clinical evidence suggests that the Veteran's service-connected bilateral knee disabilities impair his ability to work.  The record, however, also reflects that the Veteran has nonservice-connected disabilities that also impair his ability to work.  

As noted above, the Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities alone have on a Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297(1994).  To date, VA has not afforded the Veteran a VA examination with regard to this claim.  Because there exists no such medical opinion in this case, a medical opinion assessing the Veteran's employability and, if he is deemed unemployable, whether it is due solely to his service-connected disabilities, is needed.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2011).  




To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:  

1.  The RO should schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment as a result of the combined effect of his service-connected disabilities only- right total knee arthroplasty, left total knee replacement, cubital tunnel syndrome of the left wrist, and cubital tunnel syndrome of the right wrist.  Consideration should be given to the Veteran's occupational experience and education.  The examination report must include a complete rationale for the opinion regarding employability.  

The Veteran must also be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2011).

2.  The RO must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268(1998).  Any additional evidentiary development suggested by the newly obtained information should be undertaken.  

3.  Thereafter, the RO should readjudicate the claim for a TDIU in light of the additional evidence obtained.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the remand are to further develop the record and to afford the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


